DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is directed toward an exhaust muffler with an unspecified intended use, and then refers to a vehicle fore-and-aft direction.  No vehicle has been claimed, so it is unclear what the rear wheel is, and what vehicle having a vehicle for-and-aft direction is being referred to.  Applicant should positively claim a vehicle in some manner so as to provide clarity to the claim.
Claim 8 recites the limitations “a vehicle fore-and-aft direction” in lines 3-4, and "a plurality of the partition walls" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rawson (2,834,425) in view of Huff (2004/0262077).
	With respect to Claim 1, Rawson teaches an exhaust muffler (Figure 1) comprising a casing (12), an expansion chambers (space between pipes 10 and 11), and a plurality of pipes (upstream portion of pipe #11 between supports #32 and #26, pipe #10, downstream portion of pipe #11 between supports 27 and 33 and optionally including pipe section 45) that extend through either the casing (12) so as to make exhaust gas flow therethrough, among the pipes (11/32/26, 10, 11/27/33/45) first and second pipes (11/32/26, 11/27/33/45) being disposed so that a downstream end (end defined by #26) along a flow direction of exhaust gas of the first pipe (11/32/26) coaxially faces an upstream end (end defined by #27) of a flow direction of exhaust gas of the second pipe (11/27/33/45), wherein the downstream end (end defined by #26) of the first pipe (11/32/26) and the upstream end (end defined by #27) of the second pipe (11/27/33/45) are disposed so as to be spaced from each other in an axial direction, one end part of a support member (10) having a circular cross section that has a smaller diameter than diameters of the first and the second pipes (11/32/26, 11/27/33/45) is fixed to one of a first lid member (26) covering an opening at the downstream end (end defined by #26) of the first pipe (11/32/26) and a second lid member (27) covering an opening at the upstream end (end defined by #27) of the second pipe (11/27/33/45), and the other end part of the support member (10) is slidably fitted to the other of the first and the second lid members (#26/27).  Rawson fails to teach a partition wall that partitions an interior of the casing into a plurality of expansion chambers and is fixed to the casing, such that the plurality of pipes that extend through either the casing or the partition wall.  Huff teaches a similar muffler configuration (Figure 1A), wherein it is known to provide a partition wall (15) that partitions an interior (13a) of the casing (12) into a plurality of expansion chambers (13b/c) and is fixed to the casing (12), such that the plurality of pipes (14, when combined with pipes (11/32/26, 10, 11/27/33/45 () of Rawson) that extend through either the casing (12, when combined) or the partition wall (15), so as to increase sound attenuation in mid to high frequencies by providing the baffle/partition in the chamber ([0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Rawson, with the apparatus of Huff, so as to increase sound attenuation in mid to high frequencies by providing the baffle/partition in the chamber.
	With respect to Claim 2, Rawson teaches wherein opposite end parts of the support member (10), which is formed from a cylindrical pipe material, are disposed so as to 3extend through the first lid member (26) and the second lid member (27).  
	With respect to Claim 3, Rawson teaches wherein the support member (10) is disposed coaxially with the first pipe (11/32/26) and the second pipe (11/27/33).  
	With respect to Claim 4, Rawson teaches wherein a support tube portion (defined by neck portions of retainers #26/27 engaging respective ends 14/15 of support tube #10) is projectingly provided integrally with one of the first lid member (26) and the second lid member (27) so as to project toward a side opposite to the other of the first lid member (26) and the second lid member (27), said one end part (14/15) of the support member (10) extending through the support tube portion (defined by neck portions of retainers #26/27 engaging respective ends 14/15 of support tube #10), and an outer peripheral face of said one end part (14/15) of the support member (10) is welded to a projecting edge of the support tube portion (defined by neck portions of retainers #26/27 engaging respective ends 14/15 of support tube #10) (Col. 2, Lines 32-36).  
	With respect to Claim 5, Rawson and Huff are relied upon for the reasons and disclosures set forth above.  Rawson and Huff fail to explicitly teach wherein an external diameter of the second pipe is set to be smaller than an external diameter of the first pipe.  It would have been an obvious design choice to provide wherein an external diameter of the second pipe is set to be smaller than an external diameter of the first pipe, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  In this case, altering the size of a tube for tuning purposes is well known and obvious.
	With respect to Claim 6, Rawson teaches wherein the second pipe (11/26/33/45) is a tailpipe that extends through the casing (12) and is fixed to the casing (12), and one end part of the support member (10) is fixed to the first lid member (26).  
	With respect to Claim 7, Rawson teaches wherein a plurality of punched holes (see holes in pipe #11 – Col. 2, Lines 25-29) are formed in a side wall, at least on the downstream side, 4of the first pipe (11/32/26).  
	With respect to Claim 9, Rawson teaches wherein a support tube portion (defined by neck portions of retainers #26/27 engaging respective ends 14/15 of support tube #10) is projectingly provided integrally with one of the first lid member (26) and the second lid member (27) so as to project toward a side opposite to the other of the first lid member (26) and the second lid member (27), said one end part (14/15) of the support member (10) extending through the support tube portion (defined by neck portions of retainers #26/27 engaging respective ends 14/15 of support tube #10), and an outer peripheral face of said one end part (14/15) of the support member (10) is welded to a projecting edge of the support tube portion (defined by neck portions of retainers #26/27 engaging respective ends 14/15 of support tube #10) (Col. 2, Lines 32-36).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to an exhaust muffler are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837